FILED

JUN 2 2 2015
UNITED STATES DISTRICT COURT Clerk. U.S. District 8. Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
PRESTON SCHOFIELD, )
)
Plaintiff, )
) Case: 1:15—cv-00963
v. ) Assigned To : Unassigned
) Assign. Date : 6/22/2015
JUDGE JAMES DEKLEVA, etaL, ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
W

This matter is before the Court on the plaintiff’s application to proceed in forma pauperis
and his pro se “Affidavit of Public Corruption in F loridai: which is construed as a civil complaint.

The application will be granted, and the complaint will be dismissed.

The Court has reviewed plaintiff” s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

Generally, plaintiff recounts proceedings brought against him in Florida state courts,
alleged wrongful acts of judges, prosecutors, and law enforcement ofﬁcers, and alleged
violations of rights protected by the First, Fourth, Fifth, Sixth/Seventh and Eighth Amendments

to the United States Constitution. The complaint neither contains a short and plain statement

showing plaintiff” s entitlement to relief nor demands any particular relief. As drafted, the

complaint does not comply with Rule 8(a) and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

DATE: é/ﬂy/e’ 6Z3 5%. KM

United States District Judge